DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 06/18/2021.
Claims 1-16 are pending. Claims 1 and 12 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. D) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 08/24/2021.  This IDS has been considered.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PENG (US 2019/0370640 A1).
Regarding independent claim 1, PENG teaches a memory system (Fig. 1A in-memory computing memory device. See Fig. 1A-Fig. 1C for illustrated components and functionality. See Examiner’s Markup of PENG Fig. 1C) comprising: 
a plurality of first memory units (Fig. 1C: 110, see Fig. 1B: 110), each first memory unit (Fig. 1C: 110) of the plurality of first memory units comprising: 
a second memory unit (Fig. 1C: 112); 
a first transistor (Fig. 1C: MX2) coupled to the second memory unit (Fig. 1C: operably coupled to 112 via MX1); and 
a second transistor (Fig. 1C: MX1) coupled to the second memory unit (Fig. 1C: 112) and the first transistor (Fig. 1C: MX2); 

    PNG
    media_image1.png
    507
    430
    media_image1.png
    Greyscale

a plurality of read word lines (Fig. 1C: xWLj), each read word line of the plurality of read word lines being coupled to a plurality of first transistors (Fig. 1C: MX2) disposed along a corresponding row (see Fig. 1B and Fig. 1C: row); and 
a plurality of read bit lines (Fig. 1C: xBik), each read bit line of the plurality of read bit lines being coupled to a plurality of second transistors (Fig. 1B: MX1) disposed along a corresponding column (see Fig. 1B and Fig. 1C: column).
Regarding claim 3, PENG teaches the system of claim 1, wherein the second memory unit (Fig. 1C: 112) comprises: 
a third transistor (Fig. 1C: T2) comprising: a first terminal (Fig. 1C: x1) coupled to a first bit line (Fig. 1C: Bik); a second terminal (Fig. 1C: x2); and a control terminal (Fig. 1C: gate of T2); 
a fourth transistor (Fig. 1C: T1) comprising: a first terminal (Fig. 1C: x3); a second terminal (Fig. 1C: x4) coupled to a second bit line (Fig. 1C: /Bik); and a control terminal (Fig. 1C: gate of T1) coupled to (Fig. 1C: via WLj) the control terminal of the third transistor (Fig. 1C: gate T2); 
a first inverter (Fig. 1C: inv2)  comprising: an input terminal coupled to the second terminal of the third transistor (Fig. 1C: x2) ; and an output terminal coupled to the first terminal of the fourth transistor (Fig. 1C: x3) and a control terminal of the second transistor (Fig. 1C: gate of MX1); and 
a second inverter (Fig. 1C: inv1)  comprising: an input terminal coupled to the output terminal of the first inverter (Fig. 1C: x3) ; and an output terminal coupled to the input terminal of the first inverter (Fig. 1C: x2)  and a first terminal of the first transistor (Fig. 1C: input and output of inv1 is operably coupled to gate of MX2); 
wherein a second terminal of the first transistor (Fig. 1C: x5 of MX2) is coupled to a first terminal of the second transistor (Fig. 1C: x5 of MX1), 
a control terminal of the first transistor (Fig. 1C: gate of MX2) is coupled to a read word line (Fig. 1C: xWLj) of the plurality of read word lines, 
a second terminal of the second transistor (Fig. 1C: x6) is coupled to a read bit line (Fig. 1C: xBik) of the plurality of read bit lines, and two signals of the first bit line and the second bit line are complementary (see Fig. 1C: Bik, /Bik).
Regarding claim 4, PENG teaches the system of claim 3, wherein when the input terminal of the first inverter (Fig. 1C: inv2)  is at a high voltage, the input terminal of the second inverter (Fig. 1C: inv1) is at a low voltage (general result of inversion function), and the first transistor and the second transistor are enabled for outputting a current to the read bit line (see Fig. 1C: configuration when n1 and xWLj is high: MX2, MX1 are enabled establishing current path from cross coupled latch to read bit line xBik).
Regarding claim 5, PENG teaches the system of claim 3, wherein when the input terminal of the first inverter is at a low voltage, the input terminal of the second inverter is at a high voltage, and the second transistor is disabled so that a current of the read bit line is blocked (see Fig. 1C: configuration when n1 is low: MX1 is disabled and  current path to xBik is blocked).

9.	Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated SUMBUL et al. (US 2019/0103156 A1)
Regarding independent claim 12, SUMBUL teaches a memory system (Fig. 3: 300 CIM circuit. See both Examiner’s Markup version of portion of Fig. 3 illustrated and Fig. 3 shown in prior art) comprising: 
a plurality of first memory units (Fig. 3: 308, see units), each first memory unit (Fig. 3: 308) of the plurality of first memory units comprising: 

    PNG
    media_image2.png
    315
    341
    media_image2.png
    Greyscale

a second memory unit (Fig. 3: U2); 
a first transistor (Fig. 3: T1); and 
a second transistor (Fig. 3: T2) coupled to the second memory unit (Fig. 3: U2), a node with a working voltage (Fig. 3: QB node), and the first transistor (Fig. 3: T1); 
a plurality of read word lines (Fig. 3: RWL), each read word line (Fig. 3: RWL) of the plurality of read word lines being coupled to a plurality of first transistors (Fig. 3: T1) disposed along a corresponding row (see Fig. 3: rows); and 
a plurality of read bit lines (Fig. 3: RBL), each read bit line (Fig. 3: RBL) of the plurality of read bit lines being coupled to a plurality of first transistors (Fig. 3: T1) disposed along a corresponding column (see Fig. 3: rows).
Regarding claim 13, SUMBUL teaches the system of claim 12, wherein the second memory unit (Fig. 3: U2) comprises: 
a third transistor (Fig. 3: T3) comprising: a first terminal coupled to a first bit line (Fig. 3: WBL); a second terminal (Fig. 3: Q); and a control terminal (Fig. 3: gate of T3); 
a fourth transistor (Fig. 3: T4) comprising: a first terminal (Fig. 3: QB); a second terminal coupled to a second bit line (Fig. 3: WBLB); and a control terminal (Fig. 3: gate of T4) coupled to the control terminal of the third transistor (Fig. 3: coupled via WWL); 
a first inverter (Fig. 3: inv1)  comprising: an input terminal (Fig. 3: QB) coupled to the second terminal of the third transistor (Fig. 3: Q); and an output terminal (Fig. 3: Q) coupled to the first terminal of the fourth transistor Fig. 3: QB); and a control terminal of the second transistor (Fig. 3: gate of T2); and 
a second inverter (Fig. 3: inv2)  comprising: an input terminal (Fig. 3: Q) coupled to the output terminal of the first inverter (Fig. 3: Q); and an output terminal (Fig. 3: QB) coupled to the input terminal of the first inverter (Fig. 3: QB); 
wherein a first terminal of the first transistor (Fig. 3: x1) is coupled to a first terminal of the second transistor (Fig. 3: x1), 
a control terminal of the first transistor (Fig. 3: gate of T1) is coupled to a read word line (Fig. 3: RWL) of the plurality of read word lines, 
a second terminal of the first transistor (Fig. 3: D/S of T1) is coupled to a read bit line (Fig. 3: RBL) of the plurality of read bit lines, 
a second terminal of the second transistor (Fig. 3: ground terminal of T2) is configured to receive the working voltage (Fig. 3: ground potential), and two signals of the first bit line and the second bit line are complementary (see Fig. 3: WBL and WBLB).
Regarding claim 14, SUMBUL teaches the system of claim 13, wherein when the input terminal of the first inverter is at a high voltage (Fig. 3: QB high), the input terminal of the second inverter is at a low voltage ((Fig. 3: QB high. See Fig. 3: cross coupled inverter input, output function), and 
the first transistor and the second transistor are enabled for outputting a current to the read bit line (see Fig. 3: configuration when QB and RWL is high: T1, T2 are enabled establishing current path from cross coupled latch to read bit line RBL).
Regarding claim 15, SUMBUL teaches the system of claim 13, wherein when the input terminal of the first inverter is at a low voltage, the input terminal of the second inverter is at a high voltage, and the second transistor is disabled so that a current of the read bit line is blocked (Fig. 3: when QB is low T2 is shut off and current path from lath is blocked).




Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
13.	Claim 7 is/are rejected under 35 U.S.C. 103 as being obvious over PENG (US 2019/0370640 A1).
Regarding claim 7, PENG teaches the system of claim 1, wherein the first transistor is an N-type metal-oxide-semiconductor field-effect transistor (Fig. 1C: MX2).
PENG teaches MX1 second transistor. 
PENG does not teach that the second transistor is a P-type metal-oxide-semiconductor field-effect transistor.
Any ordinary skill in the art would understand that PENG’s Fig. 1C MX1 can be employed as pmos by making minor circuitry modifications e.g. changing the gate connection of MX1 to x2 and such redesign requires minimum work. It is also known that use of PMOS saves power consumption.
It would be obvious to one skilled in the art before the effective filing date to use pmos in PENG’s circuitry, since it was known in the art that use of pmos component saves power.

14.	Claim 16  is/are rejected under 35 U.S.C. 103 as being obvious over SUMBUL et al. (US 2019/0103156 A1).
Regarding claim 16, SUMBUL teaches 16. The system of claim 12. SUMBUL does not teach wherein the first transistor and second transistor are P-type metal-oxide-semiconductor field-effect transistors.
Any ordinary skill in the art would understand that SUMBUL’s Fig. 3 can be employed as pmos by making minor circuitry modifications e.g. changing gate enable signal levels and such redesign requires minimum work. It is also known that use of PMOS saves overall power consumption.
It would be obvious to one skilled in the art before the effective filing date to use pmos in SUMBUL’s circuitry, since it was known in the art that use of pmos component saves power.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
LEE (US 2021/0366542 A1): Fig. 1-Fig. 11 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 2, 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825